Dear Mr. Doughty:
You have requested an opinion of the Attorney General as to whether the Franklin Parish Police Jury ("Police Jury") can accept private funds from individual constituents to be used to blacktop a public gravel road.
We can find no prohibition preventing the Police Jury from accepting a donation from constituents for the purpose of offsetting the costs incidental to black-topping a road which is within the Parish Road System. In Attorney General Opinion No. 77-1023, we held that a parish may participate in a joint venture with private individuals to build a public roadway, if the benefit to the public is not merely incidental.
In Opinion No. 81-765 we opined that a police jury may legally accept donations from a private individual or businesses in order to defray the expenses of the police jury.
It should be noted, that the substantive provisions of the Parish Transportation Fund Act (R.S. 48:751, et seq.) must be adhered to, regardless of the source of funding for use on road maintenance and/or construction. Your specific attention is directed to R.S. 48:755 which contains mandatory requirements comprising the system of administration of the Parish Road System. Care should are taken that these requirements be followed in the expenditure of these funds. In accord are Attorney General Opinion Nos. 89-229 and 229-A.
Trusting this adequately responds to your inquiry, I am
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                By: ____________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/Rob3/tp